Title: To George Washington from Major General Alexander McDougall, 24 April 1779
From: McDougall, Alexander
To: Washington, George



Sir,
Head Quarters pecks Kill [N.Y.] 24th April 1779.

I was honored with your Favor of the 19th two Days since. In my address to your Excellency, of the 10th of December last, is this paragraph. “I shall want more heavy Cannon; I wish therefore to have your Excellency’s Order for those at Boston, which I am informed is subject to it.” The inclosed Resolution of Council of that State, will fully explain to you the Cannon, I alluded to. It was handed to me by General Putnam, when I took the Command last Spring. Two pieces of the Seven, were then brought to these posts. And as they will not spare any of the somersets Cannon, surely they will the remaining five Eighteen pounders, belonging to the Continent. I have ever been free, from the illiberal spirit of local attachment, to the prejudice of the common Interest. But I own it does not appear, the same Spirit influences our Bretheren in power, in the Bay. In 1776 this State, upon a Resolve of Congress, chearfully gave Six of its heavey Cannon (Twenty four pounders) for the Canada Service, which have not been replaced. And at a time, when they were necessary for the protection of this State. Those now wanted, are for the common Communication, and Security. Under the present circumstances, there is but a bare possibility, of such vast numbers of heavy Cannon being wanted in Boston. And I am persuaded, all the Artillery Battalions of the Continent, wou’d not man the heavy Cannon now in the Bay, and about Boston. When Fort Montgomery was taken, on lamenting the loss of those Cannon, and our inability to replace them; I remember General Varnum informed me, some heavy ones might be spared from Providence.
I have written repeatedly to Reading for the remainder of Poors Brigade; But to little effect; my last was Six Days since, ordering on the Train and all men fit for duty and the Convalances to Fish-Kill; none of those are yet arrived. Its strength here, is as it was in my last. I have understood many of the men are gone Home on furlough; all those inlisted for the War. Neither your Orders nor my intreaties, will collect in time, any Troops under the Orders of General Putnam. And I am sorry to be obliged to Assert, I have no hope, expectation, or reliance, of succours from him, if ever they are wanted to march on Short Notice. I am constrained to this Assertion, on the best Evidence. I wish to know, whether the Artillery Baggage and Tents, march with that Brigade? And what quantity of Ammunition they ought to have. The Enemy have closed the Communication with the Country, for Six Days past. This is either, to cover a movement or an embarkation. If the former, and against these posts; it wou’d have been more Eligible for him, soon after the River open’d. The Chain is extended, and every other preparation in my power is made. I am Your Excellencys Most Humble Servant
Alexr McDougall